   Case 3:19-cv-00710 Document 24 Filed 12/09/19 Page 1 of 10 PageID #: 600



                             UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF WEST VIRGINIA
                                    AT CHARLESTON

 JONATHAN R., et al.,                               )
                                                    )
 Plaintiffs,                                        )
                                                    )
                         v.                         )
                                                    )    Civil Action No. 3:19-cv-00710
 JIM JUSTICE, in his official capacity as           )
 Governor of West Virginia, et al.,                 )
                                                    )
 Defendants.                                        )
                                                    )



                         REPORT OF PARTIES’ PLANNING MEETING


1. Planning Meeting. Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure,
   a planning meeting was held on December 2, 2019. Those participating were:

               For Plaintiffs:
                  Marcia R. Lowry, A Better Childhood, Inc.
                  Allison Mahoney, A Better Childhood, Inc.
                  Valerie Mclaughlin, A Better Childhood, Inc.
                  Brian L. Ooten, Shaffer & Shaffer, PLLC
                  Erin Snyder, Disability Rights of West Virginia

               For Defendants:
                  Caroline M. Brown, Brown & Peisch, PLLC
                  Philip J. Peisch, Brown & Peisch, PLLC
                  Rebecca E. Smith, Brown & Peisch, PLLC
                  Steven R. Compton, Deputy Attorney General, West Virginia
2. Commencement of Discovery

        a. Plaintiffs’ position is that discovery should commence on December 3,
           2019, and that it should not be stayed pending the disposition of Defendants’
           pending motion to dismiss.
   Case 3:19-cv-00710 Document 24 Filed 12/09/19 Page 2 of 10 PageID #: 601



       b. Defendants’ position is that discovery should be stayed pending a decision
          on the Defendants’ motion to dismiss all claims (ECF 17-18), on the basis
          that the Court lacks subject-matter jurisdiction and that the complaint fails
          to set forth valid legal claims. Defendants intend to file a motion to stay
          discovery after the conference with the Court on December 13th. However,
          Defendants have notified Plaintiffs that they will consider any reasonable
          document requests by Plaintiffs, even if the motion to stay is granted. To
          date, Defendants have agreed to provide Plaintiffs with DHHR policy
          manuals and guidance, as well as the case files of the named Plaintiffs (once
          Plaintiffs’ counsel provides Defendants with the names of the Named
          Plaintiffs and the protective order is finalized).

3. Pre-Discovery Initial Disclosures. The parties have agreed to waive the
   information required by Fed. R. Civ. P. 26(a)(1).

4. Join additional parties and amend pleadings. Plaintiffs and Defendants shall be
   allowed until December 20, 2019 to join additional parties and/or amend pleadings.

5. Discovery Plan. The parties propose to the court the following discovery plan.

       a. While reserving the right to dispute the scope or relevancy of any requested
          discovery, including the right to assert any applicable privileges, the parties
          believe discovery will be needed as follows:

               i. Plaintiffs believe discovery is needed on the following subjects,
                  which are set forth in good faith and not as a representation that
                  discovery will not be needed on other issues that may be identified
                  but are not currently foreseen:

                      1. Child case records

                      2. Case planning regarding permanency

                      3. Home finding, home certification, and waivers

                      4. Assessments, screening and services

                      5. Data systems/quality assurance systems

                      6. Placement array and licensing, including out-of-state
                         placements

                      7.   Caseworker hiring, retention, and training

                                                2
Case 3:19-cv-00710 Document 24 Filed 12/09/19 Page 3 of 10 PageID #: 602



          ii. If Defendants’ motion to stay discovery is not granted or if the
              Defendants’ motion to dismiss is denied, Defendants believe
              discovery is needed on the following subjects, which are set forth in
              good faith and not as a representation that discovery will not be
              needed on other issues that may be identified but are not currently
              foreseen:

                 1. Named Plaintiffs’ placements and family circumstances.

                 2. Named Plaintiffs’ medical conditions.

                 3. Positions taken, as well as requests, concerns and other issues
                    raised by, the named Plaintiffs’ guardians ad litem to DHHR
                    and/or the circuit court.

                 4. The impact of the relief requested by Plaintiffs.

   b. Electronically Stored Information. The parties have reviewed Local Rule
      26.5 and have discussed how the preservation, discovery, and disclosure of
      electronically stored information (“ESI”) should be handled, including the
      following:

          i. It is likely that one or more parties will seek discovery of
             electronically stored information such as emails, files or documents
             stored on a server or computer, or other electronic documents. The
             parties expect the format of that production will primarily consist of
             thumb-drive or emailed documents.

          ii. The Plaintiffs believe that metadata will be relevant in this case, and
              will routinely request production of metadata. The parties have not
              yet agreed upon a format for the production of metadata, but have
              begun conferring in good faith to come to such an agreement.

         iii. At this time, the parties have not agreed on what ESI is “reasonably
              accessible” as defined in Fed. R. Civ. P. 26(b)(2)(B). It is not yet
              clear whether Plaintiffs will request any ESI that the Defendants
              believe is not reasonably accessible.

         iv. The parties have not agreed on any search protocol for review of
             electronic data including methods to filter the data. Defendants have
             informed Plaintiffs that they seek to stay discovery while
             Defendants’ motion to dismiss is pending before the Court.

                                            3
Case 3:19-cv-00710 Document 24 Filed 12/09/19 Page 4 of 10 PageID #: 603



              However, as explained above, Defendants have agreed to provide
              Plaintiffs with DHHR policy manuals and guidance, as well as the
              case files of the named Plaintiffs.

          v. The parties have not discussed issues pertaining to the preservation
             of ESI.

   c. Protective Order. The parties agree to file a joint motion for the entry of a
      protective order, which is based on the Court’s preferred Agreed Protective
      Order, with some modifications to reflect the privacy issues in this case.

   d. Inadvertent Disclosure. The parties agree to file a joint motion for the entry
      of an Order Governing the Inadvertent Disclosure of Documents or Other
      Material and to complete and submit with the motion the court’s preferred
      Agreed Order Governing the Inadvertent Disclosure of Documents or Other
      Material.

   e. Deposition Protocol. The parties agree to file a joint motion for the entry of
      an Agreed Order Setting Deposition Protocol and to complete and submit
      with the motion the court’s optional Order Setting Deposition Protocol.

   f. Discovery Limits. The parties did not reach agreement with regard to
      discovery time limits. Plaintiffs’ position is that the time limits for
      depositions set by the Federal Rules are insufficient given the scope, fact-
      intensive nature, and complexity of this case and respectfully request the
      court to set the deposition limit at 100 hours. Plaintiffs further request that
      should parties require additional deposition hours, the requesting party may,
      upon a showing of good cause, seek leave of court for a grant of additional
      deposition hours. The Defendants’ position is that the discovery limits set
      forth in the Federal Rules of Civil Procedure, including those relating to
      depositions in Fed. R. Civ. P. 30, should be adopted for this case. The
      Defendants agree to the Plaintiffs’ request that the deposition limit be in
      hours, rather than number of depositions, but the Defendants’ position is that
      the limit should be 70 hours, based on the 10 depositions of 7 hours limit in
      Fed. R. Civ. P. 30. Defendants’ position is that if the Plaintiffs believe more
      depositions are needed as the discovery progresses, the Defendants are
      willing to consider such requests.

   g. Additional Judicial Oversight. The parties do not believe that this case
      requires additional judicial oversight such as special case management
      procedures or regularly held conferences.

                                            4
   Case 3:19-cv-00710 Document 24 Filed 12/09/19 Page 5 of 10 PageID #: 604



6. Briefing on Motion for Class Certification

The parties propose two sets of deadlines for briefing on class certification, depending on whether
the Defendants’ motion to stay discovery is granted.

       a. If the Defendants’ motion to stay discovery is granted, the parties propose
          that Plaintiffs shall file a motion for class certification within 180 days (6
          months) after the Court issues a decision on the motion to dismiss. If the
          Defendants’ motion to stay discovery is not granted, the parties propose that
          Plaintiffs shall file a motion for class certification on or before June 1, 2020.

       b. If the Defendants’ motion to stay is granted, the parties propose that
          Defendants shall file their opposition to the motion for class certification
          within 4 weeks of the class certification filing. If the Defendants’ motion to
          stay is not granted, the parties propose that Defendants shall file their
          opposition to the motion for class certification on or before June 29, 2020.

       c. If the Defendants’ motion to stay is granted, the parties propose that
          Plaintiffs shall file their reply in support of the motion for class certification
          within 2 weeks after Defendants file their opposition to the motion for class
          certification. If the Defendants’ motion to stay is not granted, the parties
          propose that Plaintiffs shall file their reply in support of motion for class
          certification on or before July 13, 2020.

7. Discovery

The parties propose two sets of discovery deadlines, depending on whether the Defendants’
motion to stay discovery is granted. The parties have generally agreed to the proposed
deadlines, except that the parties disagree on the length of time for fact discovery.

       a. The parties disagree on the length of time for the parties to serve discovery
          requests and take discovery depositions:

               i. The Plaintiffs’ propose the following time period for fact discovery:
                  If the Defendants’ motion to stay is granted, the Plaintiffs propose
                  that the last day to serve discovery requests and take a discovery
                  deposition will be 330 days (11 months) after the Court issues a
                  decision on the motion to dismiss. If the Defendants’ motion to stay
                  is not granted, the Plaintiffs propose that the last day to serve
                  discovery requests and take a discovery deposition will be October
                  31, 2020.



                                                  5
   Case 3:19-cv-00710 Document 24 Filed 12/09/19 Page 6 of 10 PageID #: 605



               ii. The Defendants’ propose the following time period for fact
                   discovery: If the Defendants’ motion to stay is granted, the
                   Defendants propose that the last day to serve discovery requests and
                   take a discovery deposition will be 180 days (6 months) after the
                   Court issues a decision on the motion to dismiss. If the Defendants’
                   motion to stay is not granted, the Defendants propose that the last day
                   to serve discovery requests and take a discovery deposition will be
                   June 30, 2020. However, in the interest of compromise, the
                   Defendants are willing to agree to 270 days (9 months) of fact
                   discovery if their motion to stay is granted, or a deadline of
                   September 1, 2020 if their motion to stay is not granted.

       b. If the Defendants’ motion to stay is granted, the parties propose that reports
          from retained experts under Rule 26(a)(2) be due for both parties within 75
          days of the close of discovery. If the Defendants’ motion to stay is not
          granted, the parties propose that reports from retained experts under Rule
          26(a)(2) be due for both parties on January 15, 2021.

       c. If the Defendants’ motion to stay is granted, the parties propose that expert
          witness disclosures intended solely to contradict or rebut evidence on the
          same issue identified by another party be due within 30 days after the
          exchange of expert witness disclosures. If the Defendants’ motion to stay is
          not granted, the parties propose that expert witness disclosures intended
          solely to contradict or rebut evidence on the same issue identified by another
          party be due on or before February 15, 2021.

       d. If the Defendants’ motion to stay is granted, the parties propose that expert
          discovery shall close within 45 days after the expert rebuttal disclosures have
          been exchanged. If the Defendants’ motion to stay is not granted, the parties
          propose that expert discovery shall close on or before March 30, 2021.

8. Magistrate Judges. Magistrate judges will resolve all discovery disputes. However,
   the parties do not consent to have a United States Magistrate Judge conduct any
   further proceedings in this case, including trial, or order the entry of a final judgment.

9. If the Defendants’ motion to stay is granted, the parties propose that mediation shall
   take place within 30 days after the exchange of expert report responses. If the
   Defendants’ motion to stay is not granted, the parties propose that mediation shall
   take place on or before March 15, 2021.




                                                   6
   Case 3:19-cv-00710 Document 24 Filed 12/09/19 Page 7 of 10 PageID #: 606



10. If the Defendants’ motion to stay is granted, the parties propose that dispositive
    motions shall be filed within 75 days after the exchange of expert report responses.
    If the Defendants’ motion to stay is not granted, the parties propose that dispositive
    motions shall be filed by April 30, 2021.

       a. If the Defendants’ motion to stay is granted, the parties propose that
          responses to dispositive motions be due within 30 days after the date for the
          filing of any dispositive motions. If the Defendants’ motion to stay is not
          granted, the parties propose that responses to dispositive motions be due on
          or before May 30, 2021.

       b. If the Defendants’ motion to stay is granted, the parties propose that replies
          in support of dispositive motions be due within 30 days after the date for
          filing a response to dispositive motions. If the Defendants’ motion to stay is
          not granted, the parties propose that replies in support of dispositive motions
          be due on June 30, 2021.

11. If the Defendants’ motion to stay is granted, the parties propose that Plaintiffs shall
    submit a proposed pretrial order to Defendants within 75 days after the exchange of
    expert report responses. If the Defendants’ motion to stay is not granted, the parties
    propose that Plaintiffs submit a proposed pretrial order to Defendants on or before
    April 30, 2021.

12. If the Defendants’ motion to stay is granted, the parties propose that a pretrial
    conference occur within 20 months after the Court issues a decision on the motion
    to dismiss. If the Defendants’ motion to stay is not granted, the parties propose that
    the pretrial conference occur in August 2021.

       a. If the Defendants’ motion to stay is granted, the parties propose that the
          Defendants shall compile a proposed integrated pretrial order and submit it
          to chambers of the presiding judicial officer within 30 days after filing the
          findings of fact and conclusions of law. If the Defendants’ motion to stay is
          not granted, the parties propose that the Defendants’ integrated pretrial order
          be due on or before May 30, 2021.

13. If the Defendants’ motion to stay is granted, the parties propose that findings of fact
    and conclusions of law shall be exchanged and transmitted to chambers of the
    presiding judicial officer in Microsoft Word format within 75 days after the
    exchange of expert report responses. If the Defendants’ motion to stay is not
    granted, the parties propose that findings of fact and conclusions of law shall be due
    on or before April 30, 2021.

                                                  7
   Case 3:19-cv-00710 Document 24 Filed 12/09/19 Page 8 of 10 PageID #: 607



14. If the Defendants’ motion to stay is granted, the parties propose that a final
    settlement conference will take place within 15 days of the date for exchanging
    proposed findings of fact and conclusions of law. If the Defendants’ motion to stay
    is not granted, the parties propose that the final settlement conference occur between
    May 1-15, 2021.

15. If the Defendants’ motion to stay is granted, the parties propose that the case should
    be ready for trial within 21 months after the Court issues a decision on the motion
    to dismiss, and at this time is expected to take approximately 10 days. If the
    Defendants’ motion to stay is not granted, the parties propose that the case should
    be ready for trial by September 2021.

16. The parties request a conference with the court before entry of the scheduling order.


   DATED this 9th day of December, 2019.




 /s/ Marcia Robinson Lowry                                /s/ Philip J. Peisch
 Marcia Lowry, admitted pro hac vice                      Philip J. Peisch
 mlowry@abetterchildhood.org
                                                          Admitted pro hac vice
 Allison Mahoney, admitted pro hac vice
 amahoney@abetterchildhood.org                            ppeisch@brownandpeisch.com
 Dawn Post, admitted pro hac vice                         Caroline M. Brown
 dpost@abetterchildhood.org                               Admitted pro hac vice
 A Better Childhood                                       cbrown@brownandpeisch.com
 355 Lexington Avenue, Floor 16                           Rebecca E. Smith
 New York, NY 10017
                                                          Admitted pro hac vice
 Tel.: (646) 795-4456
 Fax: (212) 692-0415                                      resmith@brownandpeisch.com
                                                          Brown & Peisch PLLC
 /s/ Richard W. Walters                                   1233 20th St. NW, Suite 505
 Shaffer & Shaffer, PLLC                                  Washington, D.C. 20036
 Richard W. Walters, WVSB #6809                           Tel: (202) 499-4258
 rwalters@shafferlaw.net
 J. Alexander Meade, WVSB #13021
 ameade@shafferlaw.net
 Brian L. Ooten, WVSB #9358
 booten@shafferlaw.net
 330 State Street
 P.O. Box 38

                                                 8
  Case 3:19-cv-00710 Document 24 Filed 12/09/19 Page 9 of 10 PageID #: 608



Charleston, WV 25339                        /s/ Steven R. Compton
Tel: (304) 344-8716                         Steven R. Compton,
Fax: (304) 344-1481
                                            WVSB #6562
/s/ Jeremiah Underhill                      Steven.R.Compton@wvago.gov
Disability Rights of West Virginia          Deputy Attorney General
Jeremiah Underhill, WVSB #13094             West Virginia Attorney General’s
junderhill@drofwv.org                       Office
Erin Snyder, WVSB #13094                    812 Quarrier Street, 2nd Floor
esnyder@drofwv.org
                                            Charleston, WV 25301
Lori Waller, WVSB #11303
lwaller@drofwv.org                          Tel: (304) 558-2131
1207 Quarrier Street, Suite 400
Charleston, WV 25301                        Attorneys for Defendants
Tel: (304) 346-0847
Fax: (304) 346-0687

Attorneys for Plaintiffs




                                     9
  Case 3:19-cv-00710 Document 24 Filed 12/09/19 Page 10 of 10 PageID #: 609




                                     CERTIFICATE OF SERVICE

               I, Philip J. Peisch, hereby certify that I caused a true and correct copy of the Report

of Parties’ Planning Meeting to be delivered to counsel for Plaintiffs via ECF notification.




       December 9, 2019



                                            /s/ Philip J. Peisch
                                            Philip J. Peisch, DC Bar # 1005423 (pro hac vice)
                                            Caroline M. Brown, DC Bar # 438342 (pro hac vice)
                                            Rebecca E. Smith, DC Bar # 166610 (pro hac vice)
                                            Attorneys for Defendants Jim Justice, et al.
                                            Brown & Peisch PLLC
                                            1233 20th Street NW
                                            Washington, DC 20036
                                            Telephone: 202-499-4258
                                            E-mail: ppeisch@brownandpeisch.com

                                            /s/ Steven R. Compton
                                            Steven R. Compton, WV St. Bar # 6562
                                            Attorney for Defendants Jim Justice, et al.
                                            West Virginia Attorney General’s Office
                                            812 Quarrier Street
                                            Charleston, WV 25301
                                            Telephone: 304-558-2131
                                            Fax: 304-558-0430
                                            Email: Steven.R.Compton@wvago.gov
